Case 1:16-cr-00205-DLC Document 58 Filed 04/27/21 Page 1 of1

UNITED STATES DISTRICT COURT

SOUTEERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 16cr205 (DLC)
“VO : ORDER

MARQUIS SOUTHWELL,

Defendant.

DENISE COTE, District Judge:

A conference on specifications of violation of supervised
release is scheduled to occur on May 13, 2021 at 2:00 PM. Due
to the COVID-19 pandemic, the defendant may have the option of
appearing in court or through a videoconference. Accordingly,
it is hereby

ORDERED that defense counsel shall respond to the following
question by 5:00 PM on May 6, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and submit the written consent
form attached to this Order if it is feasible to do so.

Dated: New York, New York
April 27, 2021

 

ISE COTE
United States District Judge

 
